DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. Applicant argues that independent claims 1, 9 and 14 are patentably novel and inventive over Ferrotti and Choi because the previous office action stated “the combination [of Ferrotti and Choi] does not explicitly teach the functional group III-V optoelectronic device is at an edge adjacent to the patterned III-V device.” Further, the examiner asserted that the  placement would have been obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Applicant disagrees and argues, at pages 8-10, why they believe the placement is not obvious based on the case law provided.  In an attempt to further prosecution the examiner has reconsidered Ferrotti and Choi. Ferrotti and Choi are now applied without relying upon In re Japikse. Applicant’s arguments are, therefore, moot. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 9-17, and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over “Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications” (Ferrotti: submitted by applicant 4/14/2020) in view of in view of US 2012/0074980 (Choi).
For claim 1, Ferrotti teaches a semiconductor structure (fig. III-1, III-19, III-21, III-30, III-32, and III-41) comprising: 
a group IV substrate (fig. III-21, SOI wafer, page 77, first paragraph, 8” SOI wafer) including group IV dies (page 51, third paragraph describes multiple dies for testing in an 8” SOI wafer) separated by a scribe line (dies within a wafer are separated by scribe lines); 
functional group IV devices (figs. III-21, III-30 and III-41(b), silicon modulator and Si grating and laser waveguides , fig. III-21 (b)-(d) within the complete transmitter circuit)
a patterned group III-V process control monitoring device (fig. III-32, page 85, 3rd full paragraph, “stand-alone hybrid III-V on silicon DBR laser…for testing”); and 
a functional group III-V optoelectronic device situated over said group IV substrate (fig III-21 (u) Hybrid III-V on silicon laser, part of the complete transmitter circuit).
Ferrotti does not explicitly teach the patterned group III-V process control monitoring device is situated over said scribe line . Ferrotti does not explicitly teach the functional group IV devices are situated in the group IV dies. Ferrotti does not teach the functional group III-V optoelectronic device is over one of the group IV dies or situated at an edge of said one of said group dies and situated adjacent to said pattered group III-V device along said edge .
However, Choi does teach complete circuits (fig. 4, 410) are formed in die areas (fig. 4, 402) and control monitoring devices (fig. 4, 408) may be situated in scribe lines and tested on wafer (fig. 4, 405, [0028]) in order to allow complete production ICs to be produced in each die area (fig. 4, 402, ([0028]). The placement of the complete circuit taught by Choi places the complete circuit within the area of each die. Further, each complete circuit (410) as well as any of its smaller components not illustrated may be considered to be “at an edge of” of the die (including the right and left edge) as well as “situated adjacent to” a control monitoring devices (408) in the scribe line to the left or to the right of the complete circuit along the edge right or left edge.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the complete circuit of Ferrotti (including the functional group IV device and the functional group III-V device) in the group IV dies, and to form the control monitoring device of Ferrotti (patterned group III-V process control monitoring device) over an adjacent scribe line as taught by Choi in order to allow complete production ICs (i.e. the complete transmitter of Ferrotti) to be produced in each die area.
	 The placement of the complete circuit and control monitoring device of Ferrotti according to the teaching of Choi results in the patterned group III-V process control monitoring device being situated over said scribe line; the functional group IV devices being situated in the group IV dies; the functional group III-V optoelectronic device being over one of the group IV dies and situated at an edge of said one of said group dies and situated adjacent to said pattered group III-V device along said edge.
For claim 2, Ferrotti implicitly teaches said functional group III-V optoelectronic device shares an epitaxial layer with said patterned group III-V device. The patterned III-V device is a stand-alone hybrid laser for testing (fig. III-33) while the functional group III-V optoelectronic is an integrated laser  (fig. III-21 (u). As the patterned III-V device is for testing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same epitaxial layers in order to achieve relevant test measurements.
For claim 3, Ferrotti teaches said patterned group III-V process 10device is configured to interface with an electrical probe (fig. III-32, DC source).
For claim 4, Ferrotti teaches said patterned group III-V device is configured to interface with an optical probe (fig. III-32, power meter).
For claim 6, Ferrotti teaches said patterned group III- device (fig. III-1, InGaAsP MQW) is optically coupled to a group IV device in said group IV substrate (fig III-1, waveguide and mirrors).
For claim 7, Ferrotti teaches said patterned group IV device is selected from the group consisting of a waveguide, an interferometer, a grating coupler, and a reflector (fig. III-1, waveguide and mirrors).
For claim 9, Ferrotti teaches a semiconductor structure (fig. III-1, III-19, III-21, III-30, III-32, and III-41) comprising: 
a group IV substrate (fig. III-21, SOI wafer, page 77, first paragraph, 8” SOI wafer) including group IV dies (page 51, third paragraph describes multiple dies for testing in an 8” SOI wafer) separated by a scribe line (dies within a wafer are separated by scribe lines); 
functional group IV devices (figs. III-21, III-30 and III-41(b), silicon modulator 
 and Si grating and laser waveguides , fig. III-21 (b)-(d) within the complete transmitter); and, 
a functional group III-V optoelectronic device situated over the functional group IV devices (fig III-21 (u) Hybrid III-V on silicon laser)
a group III-V chiplet over said group IV substrate; a patterned group III-V monitoring device in said group III-V chiplet. (See fig. II-1 and fig. III-32, page 85, 3rd full paragraph, “stand-alone hybrid III-V on silicon DBR laser…for testing.” The III-V portion of the hybrid III-V on silicon DBR laser is considered be the chiplet. A III-V process control monitoring device designed for gain and confinement includes a MQW, SCH and p-doped InP cladding and is formed in the III-V chiplet as detailed in fig. III-1.) 
Ferrotti does not explicitly teach the group III-V chiplet is at least partially over said scribe line and said patterned Group III-V device is situated over said scribe line. Ferrotti does not explicitly teach the functional group IV devices are situated in the group IV dies. Ferrortti doe not explicitly teach the functional group III-V optoelectronic device is over one of the group IV dies or situated at an edge of said one of said group dies and situated adjacent to said pattered group III-V device along said edge .
However, Choi does teach complete circuits (fig. 4, 410) are formed in die areas (fig. 4, 402) and control monitoring devices (fig. 4, 408) may be situated in scribe lines and tested on wafer (fig. 4, 405, [0028]) in order to allow complete production ICs to be produced in each die area (fig. 4, 402, ([0028]). The placement of the complete circuit taught by Choi places the complete circuit within the area of each die. Further, each complete circuit (410) as well as any of its smaller components not illustrated may be considered to be “at an edge of” of the die (including the right and left edge) as well as “situated adjacent to” a control monitoring devices (408) in the scribe line to the left or to the right of the complete circuit along the edge right or left edge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the complete circuit of Ferrotti (including the functional group IV device and the functional group III-V device) in the group IV dies, and to form the control monitoring device of Ferrotti (the III-V chiplet including the patterned group III-V process control monitoring device) over an adjacent scribe line as taught by Choi in order to allow complete production ICs (i.e. the complete transmitter of Ferrotti) to be produced in each die area.
The placement of the complete circuit and control monitoring device of Ferrotti according to the teaching of Choi results in the group III-V chiplet being at least partially over said scribe line and said patterned Group III-V device being situated over said scribe line; the functional group IV devices being situated in the group IV dies; the functional group III-V optoelectronic device being over one of the group IV dies and situated at an edge of said one of said group dies adjacent to said pattered group III-V device along said edge.
For claim 10, Ferrotti implicitly teaches said functional group III-V optoelectronic device shares an epitaxial layer with said patterned group III-V device. The patterned III-V device is a stand-alone hybrid laser for testing (fig. III-33) while the functional group III-V optoelectronic is an integrated laser  (fig. III-21 (u). As the patterned III-V device is for testing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same epitaxial layers in order to achieve relevant test measurements.
For claim 11, Ferrotti teaches said patterned group III-V device is configured to interface with an electrical probe (fig. III-32, DC source).
For claim 12, Ferrotti teaches said patterned group III-V device is configured to interface with an optical probe (fig. III-32, power meter).
For claim 13, Ferrotti teaches said patterned group III-V device (fig. III-1, InGaAsP MQW) is electrically or optically coupled to a group IV device in said group IV substrate (fig III-1, waveguide and mirrors).
For claim 14, Ferrotti teaches a method (fig. III-1, III-19, III-21, III-30, and III-32) comprising:
 providing a group IV substrate (fig. II-.21, SOI wafer, page 77, first paragraph, 8” SOI wafer) including group IV dies (page 51, third paragraph describes multiple dies for testing in an 8” SOI wafer) separated by a scribe line (dies within a wafer are separated by scribe lines);  
functional group IV devices (figs. III-21, III-30 and III-41(b), silicon modulator and Si grating and laser waveguides , fig. III-21 (b)-(d) within the complete transmitter);
and forming a functional group III-V optoelectronic device situated over the functional group IV devices (fig III-21 (u) Hybrid III-V on silicon laser);
10placing a group III-V chiplet over said group IV substrate (fig. III-21(g), III-V stack and page 79, second paragraph, and page 85, 3rd full paragraph); 
patterning said group III-V chiplet (fig. III-21, (k)) to produce patterned group III-V monitoring device (fig. III-32, page 85, 3rd full paragraph, “stand-alone hybrid III-V on silicon DBR laser…for testing” and page 84, second paragraph, stand-alone devices including the DBR laser are fabricated along with the transmitter).
Ferrotti does not teach the group III-V chiplet is at least partially over said scribe line and said patterned Group III-V monitoring device is situated over said scribe line. Ferrotti does not explicitly teach the functional group IV devices are situated in the group IV dies. Ferrotti does not teach the functional group III-V optoelectronic device is over one of the group IV dies or situated at an edge of said one of said group dies and situated adjacent to said pattered group III-V device along said edge.
However, Choi does teach complete circuits (fig. 4, 410) are formed in die areas (fig. 4, 402) and control monitoring devices (fig. 4, 408) may be situated in scribe lines and tested on wafer (fig. 4, 405, [0028]) in order to allow complete production ICs to be produced in each die area (fig. 4, 402, ([0028]). The placement of the complete circuit taught by Choi places the complete circuit within the area of each die. Further, each complete circuit (410) as well as any of its smaller components not illustrated may be considered to be “at an edge of” of the die (including the right and left edge) as well as “situated adjacent to” a control monitoring devices (408) in the scribe line to the left or to the right of the complete circuit along the edge right or left edge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the complete circuit of Ferrotti (including the functional group IV device and the functional group III-V device) in the group IV dies, and to form the monitoring device of Ferrotti (the III-V chiplet including the patterned Group III-V monitoring device) over an adjacent scribe line as taught by Choi in order to allow complete production ICs (i.e. the complete transmitter of Ferrotti) to be produced in each die area.
The placement of the complete circuit and control monitoring device of Ferrotti according to the teaching of Choi results in the group III-V chiplet being at least partially over said scribe line and said patterned Group III-V device being situated over said scribe line; the functional group IV devices being situated in the group IV dies; the functional group III-V optoelectronic device being over one of the group IV dies and situated at an edge of said one of said group dies adjacent to said pattered group III-V device along said edge.
For claim 15, Ferrotti inherently teaches said placing comprises placing said group III-V chiplet at least partially over two or more of said group IV dies so as to straddle said scribe line. The thickness of the claimed scribe line is arbitrary as long as it is under the process control monitoring device. The thickness of the scribe line may therefore be chosen such that the process control monitoring device which is part of the chiplet is over two dies on either side of the scribe line.
For claim 16, Ferrotti implicitly teaches said functional group III-V optoelectronic device shares an epitaxial layer with said patterned group III-V device. The patterned III-V device is a stand-alone hybrid laser for testing (fig. III-33) while the functional group III-V optoelectronic is an integrated laser  (fig. III-21 (u). As the patterned III-V device is for testing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same epitaxial layers in order to achieve relevant test measurements.
For claim 17, Choi implicitly teaches but does not explicitly teach dicing the substrate through the scribe lines in order to form individual dies. Further, the examiner took official notice in a previous office action that it was well-known in the art before the effective filing date of the claimed invention to dice a substrate along scribe lines in order to singulate individual dies. Applicant did not traverse the official notice; therefore, it is now taken to be admitted prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dice the group IV substrate through the scribe lines in order to singulate individual complete transmitter dies.
For claim 19, Ferrotti teaches said patterned group III-V device (fig. III-1, InGaAsP MQW) is optically coupled to a group IV device in said group IV substrate (fig III-1, waveguide and mirrors).
Claims 5, 8, 18 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over “Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications” (Ferrotti: submitted by applicant 4/14/2020) in view of in view of US 2012/0074980 (Choi) and further in view of US 5,937,274 (Kondow).
For claims 5 and 18, the combination of Ferrotti and Choi is applied according to the rejections of claims 1 and 14 above respectively. Ferrotti further teaches a power meter used with the control monitoring device (fig. III-32). The previous combination does not teach the patterned group III-V device is a photodiode. However, Kondow teaches a III-V photodiode (fig. 1B PD) may be formed on a group IV substrate (fig. 1, Si) in order to measure the output of a LD (fig. 1A, LD, col. 7, l. 51-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the photodiode of Kondow in the process control monitoring device of the previous combination as a simple substitution for the power meter of previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative measure the output of the stand-alone laser.  See MPEP 2143 I.B. The photodiode of Kondow has the additional advantage of not requiring alignment of an optical fiber to measure the laser output. 
For claims 8 and 20, the combination of Ferrotti and Choi is applied according to the rejections of claims 1 and 14 above respectively. The previous combination does not teach said patterned group III-V device is electrically coupled to a group IV device in said group IV substrate. However, Kondow teaches a group III-V device (fig. 1A, LD, c. 5, l. 57-63) is electrically coupled to a group IV device in a group IV substrate (fig. 1A, MOS-FET in Si clad layer) in order to turn the laser on and off (c. 7, l. 52-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically couple a group IV device (MOS-FET) in the group IV substrate to the patterned group III-V device (laser) of previous combination in order to turn the laser on and off as taught by Kondow. 


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ferrotti and Choi represent the closest prior art as applied in the rejection of claim 1 above. There is no clear suggestion or motivation to modify the combination to meet the additional limitation of claim 7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828